FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                             October 27, 2015
                         _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                            No. 15-8038
                                                   (D.C. No. 2:11-CR-00132-NDF-1)
MATTHEW CAMPOS,                                                (D. Wyo.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HOLMES, MATHESON, and PHILLIPS, Circuit Judges.
                 _________________________________

       In 2011, Matthew Campos pled guilty to being a felon in possession of a firearm

and to unlawfully distributing methamphetamine. The district court sentenced Mr.

Campos to 70 months in prison. In 2015, he moved the court for a reduced sentence

under 18 U.S.C. § 3582(c)(2), which authorizes district courts to reduce previously

imposed sentences in limited circumstances. The district court denied the motion. Mr.



       *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It may
be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
Campos appeals from that ruling. Exercising jurisdiction under 28 U.S.C. § 1291, we

affirm.

                                     I. BACKGROUND

          On December 7, 2011, Mr. Campos pled guilty to being a felon in possession of

a firearm in violation of 18 U.S.C. § 922(g)(1) (Count 1), and to unlawfully

distributing methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) (Count 2). His

plea agreement recommended he receive two concurrent sentences of 60 months in

prison.

          The U.S. Probation Office’s Guidelines calculation in its Presentence Investigation

Report (“PSR”) determined the base offense levels for both Count 1 and Count 2 to be

20. The PSR added a two-level multiple count enhancement under U.S.S.G. § 3D1.4,

and subtracted three levels to account for Mr. Campos’s acceptance of responsibility, for

a final offense level of 19 for both Count 1 and Count 2. With Mr. Campos’s criminal

history category of V, the PSR calculated the recommended Guidelines range to be 57-71

months for each count.

          The district court adopted the PSR’s Guidelines calculations and sentenced Mr.

Campos to two concurrent 70-month sentences, which were within the Guidelines range

but above the 60 months recommended in his plea agreement. Mr. Campos did not

appeal his sentence.

          On May 12, 2015, Mr. Campos filed a motion in district court under 18 U.S.C.

§ 3582(c)(2), seeking a reduction in his sentence under Amendment 782 to the

Guidelines. The district court denied Mr. Campos’s motion because Amendment 782


                                               -2-
would not change his Guidelines range. Mr. Campos filed a timely notice of appeal on

June 15, 2015.

                                    II. DISCUSSION

       On appeal, Mr. Campos asserts the district court erred by (1) concluding

Amendment 782 would not reduce his Guidelines range; (2) applying a multiple count

enhancement during sentencing in 2011; (3) failing to appoint counsel for him on his

§ 3582(c) motion; and (4) failing to consult the Sentencing Commission before denying

his motion. Because the district court did not err, we affirm.

                                  A. Amendment 782

       The district court denied Mr. Campos’s motion as to Amendment 782 because the

amendment would not change his Guidelines sentencing range. We agree.

       Section 3582(c)(2) permits district courts to reduce a prisoner’s sentence “that has

subsequently been lowered by the Sentencing Commission . . . if such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” The

Sentencing Commission’s policy statement on reducing sentences based on amendments

to the Guidelines disallows reductions when “an amendment listed in subsection (d) does

not have the effect of lowering the defendant’s applicable guideline range.” U.S.

Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.10(a)(2)(B) (U.S. Sentencing

Comm’n 2014). Amendment 782 is listed in U.S.S.G. § 1B1.10(d) and does not lower

Mr. Campos’s applicable Guidelines range.




                                             -3-
       Amendment 782 reduces by two levels the base offense levels of crimes involving

many of the controlled substances listed in the Guidelines’ Drug Quantity Table in

U.S.S.G. § 2D1.1(c). See U.S.S.G. app. C, Amend. 782.

       As the district court explained, Amendment 782 would reduce the base offense

level for Count 2 by two levels because Count 2 involves a controlled substance listed in

the Drug Quantity Table. But this level reduction would not affect the Guidelines range,

which was calculated in this case based on the combined offense level of Counts 1 and 2

under U.S.S.G. § 3D1.4. The combined offense level is calculated by first separating

multiple factually unrelated offenses into groups, which the district court did by

separating Count 1 and Count 2. See id. § 3D1.1. Next, the court determines “the

offense level applicable to each Group.” Id. Then the “combined offense level is

determined by taking the offense level applicable to the Group with the highest offense

level . . . .” Id. § 3D1.4. Here, at the initial sentencing, the district court determined the

combined offense level to be 20 because both groups had identical offense levels of 20.

Even if Amendment 782 would reduce Count 2’s base offense level from 20 to 18, the

highest offense level, for Count 1, would still be 20. This would result in the same

combined offense level and the same Guidelines range the district court originally

calculated. Id.

       The district court also applied a two-level enhancement under § 3D1.4 for multiple

counts that are within five offense levels of each other. Amendment 782 would not affect

this two-level enhancement either because, even if it reduced the offense level for Count




                                               -4-
2 from 20 to 18, this base offense level is still within five offense levels of the base

offense level of 20 for Count 1. Id.

       Because application of Amendment 782 does not change the base offense level for

Count 1, and thus does not change Mr. Campos’s Guidelines range, we affirm the district

court’s denial of Mr. Campos’s motion.

                            B. Multiple Count Enhancement

       Mr. Campos next argues the district court erred by employing the multiple count

enhancement under § 3D1.4 at his original sentencing hearing in 2011. Because

challenges to a sentencing court’s procedures can be raised only on direct appeal or in a

motion under 28 U.S.C. § 2255, Mr. Campos’s argument is not properly before this court.

See United States v. Torres-Aquino, 334 F.3d 939, 941 (10th Cir. 2003).

                                 C. Appointing Counsel

       Mr. Campos next asserts the district court erred by failing to appoint counsel. This

argument fails because he has no right to appointment of counsel beyond his direct appeal

from his conviction. No right to counsel extends to a § 3582(c)(2) motion. See

Coronado v. Ward, 517 F.3d 1212, 1218 (10th Cir. 2008); United States v. Carrillo, 389

F. App’x 861, 863 (10th Cir. 2010) (unpublished); United States v. Olden, 296 F. App’x

671, 674 (10th Cir. 2008) (unpublished).1




       1
        Although these cases are unpublished and therefore not precedential, we cite
them for their persuasive value. See Fed. R. App. P. 32.1; 10th Cir. R. 32.1(A).



                                              -5-
                      D. Consulting the Sentencing Commission

       Mr. Campos finally argues the district court erred by failing to consult the

Sentencing Commission before denying his § 3582(c)(2) motion. Because he cites to no

authority suggesting this would be a required, much less proper procedure, we affirm.

                                   III. CONCLUSION

       The district court correctly held it lacked authority under § 3582(c)(2) to reduce

Mr. Campos’s sentence under Amendment 782. Mr. Campos’s challenge to the

procedures the district court used to calculate his original Guidelines range is not

properly before this court. We deny his motion to appoint counsel for his § 3582(c)(2)

motion. Finally, the district court was not required to consult the Sentencing

Commission. We affirm.


                                              ENTERED FOR THE COURT,


                                              Scott M. Matheson, Jr.
                                              Circuit Judge




                                             -6-